Name: Commission Regulation (EC) No 3328/94 of 21 December 1994 amending Regulation (EC) No 3846/87 establishing an agricultural product nomenclature for export refunds for fruit and vegetables
 Type: Regulation
 Subject Matter: trade policy;  plant product;  agricultural structures and production
 Date Published: nan

 31 . 12. 94 No L 350/45Official Journal of the European Communities COMMISSION REGULATION (EC) No 3328/94 of 21 December 1994 amending Regulation (EC) No 3846/87 establishing an agricultural product nomenclature for export refunds for fruit and vegetables duces an agricultural product nomenclature for export refunds based on the combined nomenclature ; whereas the former should be amended to bring it into line with the abovementioned changes ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ^), as last amended by Commission Regulation (EC) No 2753/94 (2), and in par ­ ticular Article 30 (4) thereof, Whereas Commission Regulation (EC) No 3115/94 of 20 December 1994 amending Annexes I and II to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (3) provides for changes as regards toma ­ toes falling within CN code 0702, oranges falling within CN code 0805 10, lemons falling within CN code 0805 30, grapes falling within CN code 0806, apples falling within CN code 0808 and peaches falling within CN code 0809 30 ; Whereas Commission Regulation (EEC) No 3846/87 (4), as last amended by Regulation (EC) No 3327/94 (5), intro HAS ADOPTED THIS REGULATION : Article 1 Sector 11 of the Annex to Regulation (EEC) No 3846/87 is hereby amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 118, 20. 5 . 1972, p. 1 . (2) OJ No L 292, 12. 11 . 1994, p. 3 . (3) OJ No L 345, 31 . 12. 1994, p. 1 . (4) OJ No L 366, 24. 12. 1987, p. 1 . (*) See page 43 of this Official Journal . No L 350/46 Official Journal of the European Communities 31 . 12. 94 ANNEX ' 11 . Fruit and vegetables CN Code Description of goods Product code :x 0702 00 Tomatoes, fresh or chilled : ;x 0702 00 15  From 1 January to 31 March : "Extra", Class, Class I and Class II (') 0702 00 15 100 ix 0702 00 20  From 1 to 30 April : "Extra" Class, Class I and Class II (') 0702 00 20 100 ;x 0702 00 25  From 1 to 14 May : "Extra" Class, Class I and Class II (') - 0702 00 25 100 ix 0702 00 30  From 15 to 31 May :   "Extra" Class, Class I and Class II (') 0702 00 30 100 ;x 0702 00 35  From 1 June to 30 September : "Extra" Class, Class I and Class II (') 0702 00 35100 ;x 0702 00 40  From 1 to 31 October :   "-Extra" Class, Class I and Class II (') 0702 00 40 100 ;x 0702 00 45  From 1 November to 20 December : "Extra" Class, Class I and Class II (') 0702 00 45 100 :x 0702 00 50  From 21 to 31 December : "Extra" Class, Class I and Class II (&gt;) 0702 00 50 100 ;x 0802 Other nuts, fresh or dried, whether or not shelled or pelled :  Almonds : ix 080212 Shelled : 0802 12 90 Other 0802 12 90 000  Hazelnuts (Corylus sppJ : 0802 21 00 In shell 0802 21 00 000 0802 22 00 -- Shelled 0802 22 00 000  Walnuts : 0802 31 00 In shell 0802 31 00 000 ;x 0805 Citrus fruits, fresh or dried : ;x 0805 10  Oranges :   Sweet oranges, fresh :    From 1 January to 31 March : :x 0805 1001 ____ Sanguines and semi-sanguines : "Extra" Class, Class I and Class II (2) 0805 10 01 200   Other : :x 080510 05      Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins : "Extra" Class, Class I and Class II (2) 0805 10 05 200 ;x 0805 10 09 Other : »Extra- class, Class I and Class II (2) 0805 10 09 200    From 1 to 30 April : :x 0805 1011   Sanguines and semi-sanguines : "Extra" Class, Class I and Class II (2) 0805 10 11 200     Other : ;x 0805 10 15      Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins : "Extra" Class, Class I and Class II (2) 0805 10 15 200 ;x 0805 10 19 Other : "Extra" Class, Class I and Class II f2) 0805 10 19 200 31 . 12. 94 Official Journal of the European Communities No L 350/47 CN Code Description of goods Product code    From 1 to 15 May : ex 0805 10 21     Sanguines and semi-sanguines :      "Extra" Class, Class I and Class II (2) 0805 1021 200 Other : ex 0805 10 25      Navels Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins :       "Extra" Class, Class I and Class II (2) 0805 1025200 ex 0805 10 29 _____ Other :       "Extra" Class, Class I and Class II (2) 0805 10 29 200  From 16 May to 30 September : ex 0805 10 32     Sanguines and semi-sanguines : "Extra" Class, Class I and Class II (2) 0805 10 32 200     Other : ex 0805 10 34 _____ Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins :       "Extra" Class, Class I and Class II (2) 0805 1034200 ex 0805 10 36 _____ Other :       "Extra" Class, Class I and Class II (2) 0805 1036200    From 1 to 1 5 October : ex 080510 42     Sanguines and semi-sanguines :      "Extra" Class, Class I and Class II (2) 080510 42 200     Other : ex 080510 44    Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins :       "Extra" Class, Class I and Class II (2) 08051044200 ex 0805 10 46 _____ Other :     "Extra" Class, Class I and Class II (2) 0805 10 46 200  From 16 October to 30 November : ex 0805 10 51     Sanguines and semi-sanguines : "Extra" Class, Class I and Class II (2) 0805 10 51 200 Other : ex 080510 55      Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins : "Extra" Class, Class I and Class II (2) 0805 10 55 200 ex 0805 10 59 _____ Other :  "Extra" Class, Class I and Class II (2) 0805 10 59 200  From 1 to 31 December : ex 0805 10 61     Sanguines and semi-sanguines :  "Extra" Class, Class I and Class II (2) 0805 10 61 200   Other : ex 080510 65      Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins :       "Extra" Class, Class I and Class II (2) 0805 1065200 ex 0805 10 69 Other :       "Extra" Class, Class I and Class II (2) 0805 1069200 ex 0805 30  Lemons (Citrus limon, Citrus limonum) and limes (Citrus aurantifolia) :   Lemons (Citrus limon, Citrus limonum): ex 0805 30 20  From 1 January to 31 May :   Fresh ("Extra" Class, Class I and Class II) (2) 0805 30 20 100 ex 0805 30 30    From 1 June to 31 October :  Fresh ("Extra" Class, Class I and Class II) (2) 0805 30 30 100 ex 0805 30 40    From 1 November to 31 December :   Fresh ("Extra" Class, Class I and Class II) (2) 0805 30 40 100 No L 350/48 Official Journal of the European Communities 31 . 12. 94 CN Code Description of goods Product code ex 0806 Grapes, fresh or dried : ex 0806 10  fresh :   Table grapes : From 1 January to 14 July : ex 0806 10 21  Of the variety Emperor (Vitis vinifera ex.), from 1 to 31 January : "Extra" Class and Class I (3) 0806 10 21 200 ex 0806 10 29     Other : "Extra" Class and Class I (3) 0806 10 29 200 ex 0806 10 30 From 15 to 20 July : "Extra" Class and Class I (3) 0806 10 30 200 ex 0806 10 40 From 21 July to 31 October :     "Extra" Class and Class I (3) 0806 10 40 200 ex 0806 10 50  From 1 November to 20 November : "Extra" Class and Class I (3) 0806 10 50 200 From 21 November to 31 December : ex 0806 10 61 Of the variety Emperor (Vitis vinifera ex.), From 1 to 31 December      "Extra" Class and Class I (3) 0806 1061 200 ex 0806 10 69 Other :      "Extra" Class and Class I (3) 0806 1069200 ex 0808 Apples, pears and quinees, fresh : ex 0808 10  Apples :   Other :  From 1 January to 31 March : ex 0808 10 51  Of the variety Golden Delicious :      Cider apples  Other : "Extra" Class, Class, I and Class II (2) 0808 10 51 910 ex 0808 10 53     Of the variety Granny Smith :      Cider apples Other : "Extra" Class, Class I and Class HQ 0808 10 53 910 ex 0808 10 59     Other : Cider apples    Other : "Extra" Class, Class I and Class II f) 0808 10 59 910  From 1 April to 30 June : ex 0808 10 61 Of the variety Golden Delicious :    Cider apples  Other : "Extra" Class, Class I and Class II (2) 0808 10 61 910 ex 0808 10 63     Of the variety Granny Smith :      Cider apples      Other : "Extra" Class, Class I and Class II (2) 0808 10 63 910 ex 0808 10 69 Other :      Cider apples      Other : "Extra" Class, Class I and Class II f) 0808 10 69 910    From 1 to 31 July : ex 0808 1071     Of the variety Golden Delicious :      Cider apples '      Other : "Extra" Class, Class I and Class II (2 ) 0808 10 71 910 31 . 12. 94 No L 350/49Official Journal of the European Communities CN Code Description of goods Product code ex 0808 10 73     Of the variety Granny Smith :      Cider apples      Other : "Extra" Class, Class I and Class II (2) 0808 10 73 910 ex 0808 10 79     Other :      Cider apples      Other : "Extra" Class, Class I and Class II (2) 0808 10 79 910  From 1 August to 31 December : ex 0808 10 92     Of the variety Golden Delicious :      Cider apples, other than those under 0808 10 10      Other : ______ "Extra" Class, Class I and Class II (2) 0808 1092910 ex 0808 10 94 Of the variety Granny Smith :      Cider apples, other than those under 0808 10 10      Other :       "Extra" Class, Class I and Class II (2) 0808 1094 910 ex 0808 10 98   Other :      Cider apples, other than those falling within 0808 10 10      Other :       "Extra" Class, Class I and Class II (2) 0808 1098 910 ex 0809 Apricots, cherries, peaches (including nectarines), plums and sloes, fresh : ex 0809 30  Peaches, including nectarines :   From 1 January to 10 June : ex 0809 30 1 1    Nectarines :     "Extra" Class, Class I and Class II (4) 0809 30 11 100 ex 0809 30 19   _ Other :     "Extra" Class, Class I and Class II (4) 0809 30 19 100   From 11 to 20 June : ex 0809 30 21    Nectarines :     "Extra" Class, Class I and Class II (4) 0809 30 21 100 ex 0809 30 29    Other :     "Extra" Class, Class, I and Class II (4) 0809 30 29 100   From 21 June to 31 July : ex 0809 30 31    Nectarines :     "Extra" Class, Class I and Class II (4) 0809 30 31 100 ex 0809 30 39    Other :     "Extra" Class, Class I and Class II (4) 0809 30 39 100   From 1 August to 30 September : ex 0809 30 41    Nectarines :     "Extra" Class, Class I and Class II (4) 0809 30 41 100 ex 0809 30 49    Other :     "Extra" Class, Class I and Class II (4) 0809 30 49 100   From 1 October to 31 December : ex 0809 30 51    Nectarines :     "Extra" Class, Class I and Class II (4) 0809 30 51 100 ex 0809 30 59    Other :     "Extra" Class, Class I and Class II (4) 0809 30 59 100 (') In accordance with Commission Regulation (EEC) No 778/83 (OJ No L 86, of 31 . 3 . 1983, p. 14). (2) In accordance with Commission Regulation (EEC) No 920/89 (OJ No L 97, 11 . 4. 1989, p. 19). (3) In accordance with Commission Regulation (EEC) No 1730/87 (OJ No L 163, 23 . 6. 1987, p. 25). (4) In accordance with Commission Regulation (EEC) No 3596/90 (OJ No L 350, 14. 12. 1990, p. 38).'